Case 4:19-cv-00180-ALM-KPJ Document 245 Filed 06/01/20 Page 1 of 2 PageID #: 6154



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                 Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


           PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR HEARING

          NOW COMES Edward Butowsky, the Plaintiff, replying to the Federal Bureau of

  Investigation’s Response in Opposition to Plaintiff’s Motion for Hearing (hereinafter

  “Opposition”) (Doc. No. 243):

          The Plaintiff requested a hearing on a motion, and Asst. U.S. Attorney Robert

  Wells responded with a belligerent rant against the merits of the Plaintiff’s claims.

  Frankly, nobody asked for Mr. Wells’s opinion, and the undersigned doubts very

  seriously that the U.S. Department of Justice authorized Mr. Wells to take sides in

  litigation among private parties. The Plaintiff has attached a letter to U.S. Attorney

  Stephen J. Cox regarding Mr. Wells’s behavior in this case (Exhibit 1), and he has

  attached the email exchange referenced in that letter (Exhibit 2).

          Predictably, Mr. Wells ignored the arguments that the Plaintiff actually raised in

  his request for a hearing and, obviously, the Court need not rule on the Plaintiff’s motion

  to compel before ruling on the motions to dismiss. For the sake of efficiency, the Plaintiff



                                              -1-
Case 4:19-cv-00180-ALM-KPJ Document 245 Filed 06/01/20 Page 2 of 2 PageID #: 6155



  simply asked the Court to schedule the hearing on the motion to compel for June 10,

  2020 because the Court will already be hearing other motions (and the undersigned

  already will be in Texas for a family matter). The Plaintiff is not expecting the Court to

  rule on his motion to compel on June 10, 2020, but simply to consolidate oral argument

  for the sake of efficiency.


                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky



                                    Certificate of Service

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on June 1, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
